Citation Nr: 1011236	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-40 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to April 23, 
2007.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), beginning April 23, 
2007

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1970. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and May 2008 rating decisions 
by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2010 a 
videoconference hearing was held before the undersigned; a 
transcript of that hearing is of record.  

Subsequent to the November 2009 Supplemental Statement of the 
Case (SSOC), the Veteran submitted additional evidence.  VA 
regulations provide that any pertinent evidence submitted by 
an appellant without waiver of RO consideration must be 
referred to the RO for review and preparation of an SSOC.  38 
C.F.R. § 20.1304.  However, upon review of the additional 
evidence, the Board finds that it is duplicative of evidence 
previously assembled, and accordingly is not pertinent to the 
issues on appeal.  Therefore, the provisions of 38 C.F.R. § 
20.1304 do not apply, and the case need not be returned to 
the RO.

The Board notes that in a written statement received by the 
Board in March 2010, the Veteran's representative noted that 
prior to the February 2010 hearing, the Veteran withdrew from 
appellate status the issues of entitlement to increased 
ratings for diabetes mellitus and hearing loss of the left 
ear.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  Prior to April 23, 2007, the Veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

2.  Since April 23, 2007, the Veteran's PTSD has been 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  The evidence of record demonstrates that the Veteran is 
precluded from maintaining substantially gainful employment 
as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent 
evaluation for PTSD prior to April 23, 2007 were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a 70 percent 
evaluation, but no higher, for PTSD have been met beginning 
April 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 
9411 (2009).

3.  Effective April 23, 2007, the criteria for a TDIU have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim for increase, the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (Court) have been fulfilled by information 
provided to the Veteran in correspondence from the RO dated 
in April 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim for increase and 
has been provided opportunities to submit such evidence.  The 
RO has properly processed the appeal following the issuance 
of the required notice.  Moreover, all pertinent development 
has been undertaken, examinations have been performed, and 
all available evidence has been obtained in this case.  Thus, 
no further action is necessary for compliance with the VCAA.  

Regarding the TDIU claim, because this decision grants such 
claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice/duty to assist is 
harmless.



Factual Background

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Historically, the Veteran's service personnel records confirm 
that he had combat service.  VA treatment record note the 
Veteran's diagnosis of and treatment for PTSD beginning in 
2003.  An October 2003 rating decision granted service 
connection for PTSD, rated 30 percent disabling.  

A February 2007 VA psychology note notes the Veteran's 
complaints of having distressing dreams about Vietnam twice a 
week, intrusive thoughts and recollections about combat 
trauma, chronic irritability, constant and severe 
hypervigilence, frank paranoia, easily elicited exaggerated 
startle response and feelings of explosive anger.  The 
Veteran reported that he was unable to experience or express 
warm and affectionate feelings, even toward his wife and 
children.  He was working as a constable and truant officer, 
but sleep disturbances caused him to miss work occasionally 
and he reported ignoring his boss at work.

In March 2007, the Veteran submitted a claim for increased 
rating for PTSD.

An April 19, 2007 VA examination report notes that the 
Veteran was married with two sons; he had a close 
relationship with his family.  He also had a few friends but 
had not socialized lately, and avoided social functions and 
crowds.  He did go hunting and skiing.  He carried a gun with 
him at all time for protection; he was hypervigilant.  On 
examination, the Veteran was neatly groomed and casually 
dressed.  His psychomotor activity and speech were 
unremarkable.  His attitude was guarded and his affect was 
constricted.  His mood was anxious and he was easily 
distracted.  The Veteran had sleep disturbances and exhibited 
inappropriate behavior, specifically by threatening co-
workers.  He had no panic attacks, suicidal thoughts or 
homicidal thoughts.  His impulse control was fair.  Recent 
memory was mildly impaired.  The VA examiner noted that the 
Veteran had not been hospitalized for his PTSD.  He was 
working as a truant officer full time with no time lost 
because of his PTSD in the past year.  He did, however, 
recently quit another part-time job as a constable because he 
could not deal with the stress or confrontations at work any 
longer.  

A May 2, 2007 VA psychology note shows the Veteran's 
complaints of flashbacks, nightmares, intrusive thoughts, 
frequent paranoia, hyperarousal, exaggerated startle 
response, sleep disturbances and chronic irritability.  He 
denied homicidal or suicidal ideation.  The Veteran reported 
that he recently had to leave his jobs as a constable and a 
truant officer because of frequent episodes of explosive 
anger directed toward the judge to whom he frequently 
presents his cases.  He described going into a dissociative 
state and threatening the judge and the secretaries in the 
court offices (he was later told about these incidents by 
police).  His wife also indicated that he went into non-
violent dissociative states at home.  The Veteran stated that 
he was unable to experience and express warm and affectionate 
feelings toward people, including his wife.  The examiner 
opined that the Veteran was "unemployable for gainful 
employment activity" and required a very low stress 
lifestyle to assist him in maintaining a stable mood.  In a 
May 14, 2007 statement, the Veteran's VA psychiatrist stated 
that the Veteran had been unable to work since April 23, 2007 
because of his severe PTSD.  The psychiatrist stated that the 
Veteran was "currently unemployable."

In a June 2007 statement, the Veteran indicated that his VA 
physicians recommended that he no longer work because of his 
PTSD.

A March 2008 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
notes that the Veteran's last day worked as an attendance 
officer was June 8, 2007.  He accepted a disability 
retirement in July 2007.

An April 2008 VA PTSD examination report notes the Veteran's 
complaints of depression and irritability on a daily basis.  
He denied suicidal ideation.  He stated that he had a good 
relationship with his family, but his wife also described 
periodic "blow-ups."  He indicated that he had panic 
attacks and carried a gun with him at all times.  Upon 
examination, the Veteran was casually dressed and unshaven.  
He was anxious, depressed, dysphoric, restless and tense.  
His speech was clear and coherent.  He was oriented times 
three and had no delusions or hallucinations.  Memory was 
normal.  He exhibited no inappropriate behavior.  He was able 
to maintain minimum personal hygiene.  The Veteran reported 
that his job had been too stressful so he was forced to 
accept an early retirement.  Because of the verbal threats he 
made at his job, he was prohibited from returning to the 
premises or having contact with those he had threatened.  The 
Veteran's wife indicated that the Veteran was becoming more 
isolative; she had to beg him to leave the house.  The 
examiner noted that the Veteran had not been hospitalized for 
his PTSD.  The examiner opined that there was no total 
occupational and social impairment due to PTSD.  

A January 2009 VA psychology note indicates that the Veteran 
is unemployable for gainful employment.  The examiner noted 
that the Veteran was not endorsing active homicidal or 
suicidal ideation; his thoughts were coherent, organized and 
logical; and speech was normally paced and goal directed.  

In February 2009, the Veteran submitted a formal claim for 
TDIU.  He claimed that he was unemployable due to his PTSD 
and that he had not worked full time since April 2007.  He 
indicated that he had completed college and had not had any 
education or training since becoming too disabled to work.  

A March 2009 VA PTSD examination report notes that the 
Veteran was clean and neatly groomed.  The Veteran was 
anxious and depressed but his speech was unremarkable and he 
had no delusions or hallucinations.  Remote memory was 
normal; recent memory and immediate memory were mildly 
impaired.  Suicidal and homicidal thoughts were not present.  
The examiner noted that the Veteran's PTSD made continuing to 
work impossible due to his increasing problems with rage and 
inappropriate behavior.  
Additional medical evidence of record includes records from 
the Social Security Administration (SSA) which show that the 
Veteran was found disabled, effective April 23, 2007, based 
on anxiety related disorders. 

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board finds that the Veteran's PTSD disability picture 
most nearly approximates the criteria for a 70 percent rating 
for the entire period beginning April 23, 2007, and that such 
rating is warranted.  See Hart, supra.  See also 38 C.F.R. § 
4.7.  For the period of the appeal prior to that date, the 
Veteran was working full time, he denied having panic attacks 
or suicidal ideation, he was neatly groomed, and reported a 
close relationship with his family.  See April 19, 2007 VA 
examination report.  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and  inability to establish and maintain effective 
relationships were not shown so as to warrant a 70 percent 
rating.

Beginning April 23, 2007, the record reflects that the 
Veteran has had PTSD-related deficiencies as to work, family 
relations, thinking, judgment, and mood.  His symptoms have 
included: near continuous panic and depression affecting his 
ability to function appropriately, and inability to maintain 
effective relationships (in particular, his inability to 
experience and express warm and affectionate feelings towards 
people, including his wife).  Furthermore, the Veteran has 
shown difficulty adapting to stressful circumstances at work, 
as noted in the May 14, 2007 VA medical opinion (the Veteran 
has been unable to work since April 23, 2007) and the SSA 
determination (finding the Veteran disabled due to his 
anxiety related disorders since April 23, 2007.  In other 
words, deficiencies in most areas are reasonably shown.  
These symptoms more closely approximates the "deficiencies in 
most areas" contemplated by the 70 percent disability rating.

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name is not demonstrated by the medical evidence of record, 
as noted above.  Thus, the Veteran does not warrant an 
evaluation higher than 70 percent.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this  regard, the Board 
notes that the Veteran's PTSD has not necessitated frequent 
periods of hospitalization.  The facts of this case do not 
present such an extraordinary disability picture such that 
the Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  (In any event, the 
Board notes, significantly, the action taken herein below in 
which the Veteran is assigned a TDIU rating due to his 
service-connected PTSD.)

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2009).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis, when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that he is entitled to a TDIU, as his 
service-connected PTSD disability renders him unemployable.

As of this decision, records show that the Veteran is 
currently service-connected for: PTSD (70 percent); type II 
diabetes mellitus (20 percent); tinnitus (10 percent); and 
left ear hearing loss (0 percent).  The Veteran's combined  
service- connected evaluation for compensation purposes is 80 
percent.

Thus, the Veteran meets the rating criteria outlined above 
for consideration of a total rating under 38 C.F.R. § 
4.16(a), and the determinative issue is whether he is unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.

In the present case, the Veteran has indicated on several 
occasions that he is no longer employed and became too 
disabled to work due to his PTSD as of April 2007.  While an 
April 2008 VA examiner opined that there was no total 
occupational and social impairment due to PTSD, numerous 
other medical statements do indicate that the Veteran's PTSD 
makes him unable to maintain substantially gainful 
employment.  See May 2007 and March 2009 VA medical opinions 
above.  The Veteran's treating physicians recommended that he 
stop working because this exacerbated his PTSD symptoms.  
Moreover, based on the SSA determination noted above, it is 
clear that  the Veteran is not suited for full time 
employment because of his PTSD.  

Based on the evidence discussed above, the Board finds that 
the record demonstrates that the Veteran's service-connected 
PTSD alone actually precludes him from engaging in 
substantially gainful employment.  Thus, entitlement to a 
TDIU rating is warranted. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
prior to April 23, 2007, is denied.

A 70 percent rating, but not higher, for PTSD is granted 
effective April 23, 2007, subject to the regulations 
controlling the disbursement of VA monetary benefits.

Effective April 23, 2007, entitlement to a TDIU is allowed, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


